DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/22 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1 recite the following abstract ideas:
receiving an input that indicates a player's desire to have a ticket issued (mental process, a person verbalizing and/or writing messages using pen and paper); 
generating a record representing a ticket to be issued or having already been issued (mental process, e.g., evaluation, and/or a person writing messages using pen and paper); 
wherein the ticket is issued with a first ticket value associated with an issued state of the ticket, wherein the ticket is issued at a first time and has an association with an event ending at a second time later than the first time, and wherein the ticket in the issued state is not redeemable until at least the second time (certain methods of organizing human activity, e.g., fundamental economic practices and/or commercial interactions); 
updating the record to include the first ticket value (mental process, e.g., evaluation and/or judgment); 
updating, at the second time, the record to indicate that the ticket has transitioned from the issued state, into a redeemable state (mental process, e.g., evaluation and/or judgment); 
maintaining the record to indicate that the ticket is in the redeemable state until determining that the ticket is being redeemed or has been redeemed (mental process, e.g., observation, evaluation, and/or judgment); and 
in response to determining, that the ticket is being redeemed or has been redeemed, updating the record to indicate that the ticket has transitioned from the redeemable state into a redeemed state, wherein the record is also updated to indicate that the ticket, in the redeemed state, comprises a second ticket value that is configurable to be different than the first ticket value (mental process, e.g., observation, evaluation, and/or judgment, and/or a person verbalizing and/or writing messages).
Claim 1 falls under “mental processes” and “certain methods of organizing human activity” related to a person making observations, evaluations, and/or judgments, then communicating via verbal and/or written means the monetary value of a purchased ticket based on event outcomes.  The claims are related to buying and record keeping regarding a ticket, where the value of the ticket is determined according to the outcome of real-world events. 
Claim 1 does not recite additional elements that integrate into a practical application because the claimed “at a gaming server” and “a first gaming device” are related to using a computer as a tool to perform abstract ideas. In addition, the claimed “an electronic record”, “an electronic ticket”, “a first electronic ticket value”, and “a second electronic ticket value” generally links the use of the judicial exception to a particular technological environment.  The claimed “first credit meter” is adding insignificant extra-solution activity to the judicial exception.  Claim 1 does not recite additional elements that amount to significantly more that the judicial exceptions.  The additional elements taken individually and in combination do not result in the claims as a whole amounting to significantly more than the judicial exceptions.  Note, independent claims 9 and 15 has similar issues as stated above in claim 1.
Dependent claims 2-8, 10-14, and 16-20 do not include additional elements that are sufficient to (a) integrate the judicial exceptions into a practical application and/or (b) amount to significantly more than the judicial exceptions because they recite additional limitations relating to “mental processes”, and/or “certain methods of organizing human activity”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20170092076 to Anderson et al (Anderson) in view of US Pub. 20150105142 to Amaitis et al (Amaitis) and US Pub. 20180165916 to Marantelli.

Claim 1. Anderson discloses a method of managing award distribution in a gaming system, the method comprising:
receiving, at a gaming server (Fig. 1, and ¶24), an input that indicates a player's desire to have a ticket issued by a first gaming device (¶¶26 and 55); 
causing the first gaming device to update a first credit meter (Fig. 3A-3D, element 310, and ¶¶40 and 57) as part of issuing the electronic ticket to the player (¶60, “virtual bet slip”), wherein the first credit meter comprises a data structure within the first gaming device that tracks activity at the first gaming device including wagers placed at the first gaming device and payouts made at the first gaming device during a game of chance or skill played at the first gaming device (¶¶26, 35, and 40).
However, Anderson fails to explicitly updating, at the gaming server at the second time, the electronic record to indicate that the electronic ticket has transitioned from the issued state, then to a redeemable state, and then to a redeemed state, wherein the electronic record is also updated to indicate that the electronic ticket, in the redeemed state (emphasis added).
Amaitis teaches  receiving, at a gaming server (Fig. 1 and ¶¶23 and 29), an input that indicates a player's desire (¶4, “a request to place a wager on an event may be received from a user”) to have a ticket issued by a first gaming device (¶54, “the sports book wagering computer system 202 from various bettor computer systems over the LAN 208 or WAN 210”, and “disbursement of a ticket (paper or electronic) indicating a wager placed for a bet made on a sporting event by Better A”); 
generating, at the gaming server (Fig. 1 and ¶¶23 and 29), an electronic record (¶4, “An indication may be recorded (such as in/on a memory device, paper, etc) that the user has paid for the option”) representing an electronic ticket to be issued or having already been issued by the first gaming device (¶54, “disbursement of a ticket (paper or electronic) indicating a wager placed for a bet made on a sporting event by Better A”); 
causing the first gaming device to update a first credit meter as part of issuing the electronic ticket to the player (¶158, “a bettor may place a bet and pay the wager amount W with cash, using an established account, points, such as comp points, credits, etc.” such that the amount in a player’s account would be adjusted to reflect wager amount), wherein the electronic ticket is issued with a first electronic ticket value associated with an issued state of the electronic ticket (Fig. 4, 308, and ¶66, “wager amount (e.g., $110)”), wherein the electronic ticket is issued at a first time (i.e., the ticket was created at the time at which “wager amount”, see ¶66, was made) and has an association with an event ending at a second time later than the first time, and wherein the electronic ticket in the issued state is not redeemable until at least the second time (Fig. 4, 318, and ¶¶65 and 74, “refund amount”); 
updating, at the gaming server (Fig. 1 and ¶¶23 and 29), the electronic record to include the first electronic ticket value (Fig. 4, 308, and ¶66, “wager amount (e.g., $110)”); 
wherein the electronic record is also updated to indicate that the electronic ticket, in the redeemed state, comprises a second electronic ticket value that is configurable to be different than the first electronic ticket value (¶6, “a plurality of exercise times including at least a first exercise time and a second exercise time.  The first exercise time may have a first refund amount associated therewith and the second exercise time may have a second refund amount associated therewith.  The second exercise time may be subsequent to the first exercise time”; and “after the second exercise time associated with the option, the option may expire, the user's wager may remain in place/not be canceled, and the user may either win or lose the wager based on the outcome of the event wagered on”).  The gaming system of Anderson would have motivation to use the teachings of Amaitis in order to provide multiple gaming wager opportunities on different types of games, such as slot play and real-life sporting wager, via one electronic gaming machine located in a casino in doing so would provide an added convenience to casino patrons in hopes to get the patrons to bet more, thus, generate more revenue.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Anderson with the teachings of Amaitis in order to provide multiple gaming wager opportunities via one electronic gaming machine located in a casino in doing so would provide an added convenience to casino patrons in hopes to get the patrons to bet more, thus, generate more revenue.
Marantelli teaches updating, at the gaming server (Fig. 1 and ¶44), the electronic record to include the first electronic ticket value (¶45, “cash-out values”, and ¶75, “buy-out offer”); 
updating, at the gaming server at the second time, the electronic record to indicate that the electronic ticket has transitioned from the issued state, into a redeemable state (¶75, a “buy-out offer” being presented to a player for his/her ticket is indication that it is in a redeemable state);
maintaining the electronic record to indicate that the electronic ticket is in the redeemable state until determining that the electronic ticket is being redeemed or has been redeemed (¶78, different offers are presented the player has different outcomes occur); 
determining, at the gaming server after the second time, that the electronic ticket is being redeemed or has been redeemed (¶75, “when a buy-out offer is accepted”); and 
in response to determining, that the electronic ticket is being redeemed or has been redeemed, updating the electronic record to indicate that the electronic ticket has transitioned from the redeemable state into a redeemed state, wherein the electronic record is also updated to indicate that the electronic ticket, in the redeemed state (¶75, “when a buy-out offer is accepted”), comprises a second electronic ticket value that is configurable to be different than the first electronic ticket value (¶¶74-87, note different ticket offer amounts are presented to the player).  The gaming system of Anderson in view of Amaitis would have motivation to use the teachings of Marantelli in order to provide additional ticket redemption opportunities for players to receive larger amounts for redeeming their respective winning tickets before the end of a sequence of outcomes.
It would have been further obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Anderson in view of Amaitis with the teachings of Marantelli in order to provide additional ticket redemption opportunities for players to receive larger amounts for redeeming their respective winning tickets before the end of a sequence of outcomes.

Claim 2. Anderson in view of Amaitis teaches wherein the second electronic ticket value is used in connection with funding wagers placed at a second gaming device (see Amaitis ¶¶31 and 37, “devices”, such that a person uses a second different PDA, second different computing device,  or the like to place sports book wagers), and wherein the first credit meter is decremented by the first electronic ticket value (see Amaitis ¶158, “a bettor may place a bet and pay the wager amount W with cash, using an established account, points, such as comp points, credits, etc.” such that the amount in a player’s account would be adjusted to reflect the wager amount), the method further comprising: 
determining, at the gaming server after the second time, that the electronic ticket has transitioned from the issued state to the redeemable state (see Amaitis ¶6, such that the issued state is related to a “wager amount”, the redeemable state is related to a “refund amount”; and redeemed state is related to winning or losing amount a result of event outcome); 
determining, at the gaming server after the second time, that the electronic ticket is being redeemed at the second gaming device (see Amaitis ¶6, such that the issued state is related to a “wager amount”, the redeemable state is related to a “refund amount”; and redeemed state is related to winning or losing amount a result of event outcome); 
and in response to determining that the electronic ticket is being redeemed at the second gaming device, causing the second gaming device to update a second credit meter with the second electronic ticket value (see Amaitis ¶¶52 and 73 discloses crediting a player’s account, such that the second credit meter is an credit balance shown on a second different gaming device from the first gaming device).

Claim 3. Anderson in view of Amaitis teaches wherein the electronic record indicates that the electronic ticket, in the redeemable state, comprises the second electronic ticket value (see Amaitis ¶6, such that the issued state is related to a “wager amount”, the redeemable state is related to a “refund amount”; and redeemed state is related to winning or losing amount a result of event outcome).

Claim 4. Anderson in view of Amaitis teaches wherein the electronic ticket, when in the redeemable state, is redeemable using a mobile device associated with the player (see Amaitis ¶31, “PDAs or tablet computers (e.g., iPHONE.RTM., iPAD.RTM., TREO.RTM., BLACKBERRY.RTM.)”).

Claim 7. Anderson in view of Amaitis teaches wherein the electronic record indicates that the electronic ticket, in the redeemable state, comprises a third electronic ticket value (see Amaitis ¶6, such that the issued state is related to a “wager amount”, the redeemable state is related to a “refund amount”; and redeemed state is related to winning or losing amount a result of event outcome, in this case, each state has a different amount).

Claim 8. Anderson in view of Amaitis teaches wherein the second electronic ticket value is less than the first electronic ticket value (see Amaitis ¶66, in this case, “the refund amount” is less than “the wager amount”).

Claim 9. Anderson discloses a gaming device (Fig. 1 and ¶25), comprising: 
a communication interface that facilitates machine-to-machine communications (¶¶31 and 35); 
a processor coupled with the communication interface (¶¶31 and 35); and 
a credit meter (Fig. 3A-3D, element 310, and ¶¶40 and 57) that tracks activity at the first gaming device including wagers placed at the first gaming device and payouts made at the first gaming device during a game of chance or skill played at the first gaming device (¶¶26, 35, and 40), wherein the credit meter also stores monetary values available to a player to place a wager in connection with an event ending at a second time (¶¶54-57);
a computer-readable storage medium coupled with the processor and comprising instructions that are executable by the processor (¶¶31 and 35), wherein the instructions comprise: 
issue electronic tickets (¶60, “virtual bet slip”).
However, Anderson fails to explicitly wherein the first electronic ticket is issued with an ability to transition to a redeemable state and a redeemed state (emphasis added).
Amaitis discloses issue electronic tickets, wherein a first electronic ticket issued for the player at a first time (¶54, “disbursement of a ticket (paper or electronic) indicating a wager placed for a bet made on a sporting event by Better A”) is issued with a first electronic ticket value associated with an issued state of the first electronic ticket (Fig. 4, 308, and ¶66, “wager amount (e.g., $110)”), wherein the electronic ticket is issued at a first time and has an association with the event ending at the second time that is later than the first time (¶29, “sports book wagers”, such that people make bets on a sporting event at a first time then based on the outcome of the sporting event ending a second time), wherein the electronic ticket in the issued state is not redeemable until at least the second time, wherein the first electronic ticket is issued with an ability to transition to a redeemable state and a redeemed state, and wherein the first electronic ticket is capable of having a second electronic ticket value associated therewith in the redeemed state that is different from the first electronic ticket value (¶6, “a plurality of exercise times including at least a first exercise time and a second exercise time.  The first exercise time may have a first refund amount associated therewith and the second exercise time may have a second refund amount associated therewith.  The second exercise time may be subsequent to the first exercise time”; and “after the second exercise time associated with the option, the option may expire, the user's wager may remain in place/not be canceled, and the user may either win or lose the wager based on the outcome of the event wagered on”).  The gaming system of Anderson would have motivation to use the teachings of Amaitis in order to provide multiple gaming wager opportunities on different types of games, such as slot play and real-life sporting wager, via one electronic gaming machine located in a casino in doing so would provide an added convenience to casino patrons in hopes to get the patrons to bet more, thus, generate more revenue.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Anderson with the teachings of Amaitis in order to provide multiple gaming wager opportunities via one electronic gaming machine located in a casino in doing so would provide an added convenience to casino patrons in hopes to get the patrons to bet more, thus, generate more revenue.
Marantelli teaches wherein the first electronic ticket automatically transitions into the redeemable state at the second time and remains in the redeemable state until the electronic ticket is detected as having been redeemed (¶¶74-87, note, different ticket offer amounts are presented to the player).  The gaming system of Anderson in view of Amaitis would have motivation to use the teachings of Marantelli in order to provide additional ticket redemption opportunities for players to receive larger amounts for redeeming their respective winning tickets before the end of a sequence of outcomes.
It would have been further obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Anderson in view of Amaitis with the teachings of Marantelli in order to provide additional ticket redemption opportunities for players to receive larger amounts for redeeming their respective winning tickets before the end of a sequence of outcomes.

Claim 10. Anderson in view of Amaitis teaches wherein the instructions further comprise a set of instructions that accept electronic tickets, wherein a second electronic ticket presented to the gaming device causes the set of instructions that accept electronic tickets to update the credit meter with a value that is equal to a redemption electronic ticket value associated with the second electronic ticket (see Amaitis ¶52, “payments may be disbursed… electronically to an account associated with the bettor”; and ¶73, “an electronic transaction to credit an account of the bettor”; also see ¶120), wherein the second electronic ticket was issued with an issued electronic ticket value that is different from the redeemed electronic ticket value (see Amaitis ¶29, “sports book wagers”, in this case, a person has placed multiple wagers on different sporting events, thus, has multiple tickets associated with each respective sporting event, each ticket has different values according to terms and agreements of each respective sports book wager made).

Claim 11. Anderson in view of Amaitis teaches wherein the set of instructions that accept electronic tickets also accept the first electronic ticket presented to the gaming device and update the credit meter (see Amaitis ¶52, “payments may be disbursed… electronically to an account associated with the bettor”; and ¶73, “an electronic transaction to credit an account of the bettor”; also see ¶120) with the second electronic ticket value instead of the first electronic ticket value (see Amaitis ¶¶6 and 158, such that, a player’s account will be adjusted with a credit amount total according to state and/or timing when the ticket is cashed in).

Claim 12. Anderson in view of Amaitis teaches wherein the first electronic ticket is transitioned to the redeemable state and the redeemed state at a point in time after the first time (see Amaitis ¶6).

Claim 13. Anderson in view of Amaitis teaches further comprising: 
a printer that produces a physical ticket that represents the first electronic ticket (see Amaitis ¶46).

Claim 14. Anderson in view of Amaitis teaches wherein the communication interface is used to exchange information with a gaming system regarding the issuance of the first electronic ticket and the first electronic ticket value (see Amaitis ¶56).

Claims 5, 6, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20170092076 to Anderson et al (Anderson) in view of US Pub. 20150105142 to Amaitis et al (Amaitis), and US Pub. 20180165916 to Marantelli, and US Pub. 20170092062 to Tsutsui.

Claim 5. Anderson in view of Amaitis teaches a second gaming device as a redeeming device the electronic ticket and a time after the second time when the electronic ticket is redeemed at the second gaming device (see Amaitis ¶¶31 and 37, “devices”, such that a person uses a second different PDA, second different computing device,  or the like to place sports book wagers, and ¶6 such that after a sporting event has ended a person brings the ticket associated with the sports book wager to a second computing device to receive corresponding ticket award).
However, Anderson in view of Amaitis fails to explicitly disclose the electronic record comprises a first data field to store data and a second data field to store data.
Tsutsui teaches the electronic record comprises a first data field to store data and a second data field to store data (Figs. 22 and 23, and elements 1250 and 1284). The gaming system of Anderson in view of Amaitis would have motivation to use the teachings of Tsutsui in order to improve gaming establishments, i.e. a casinos, record keeping of tickets related to money to distributed to players in doing so would assist in accurately providing and tracking money allocated to respective players.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Anderson in view of Amaitis with the teachings of Tsutsui in order to improve gaming establishments, i.e. a casinos, record keeping of tickets related to money to distributed to players in doing so would assist in accurately providing and tracking money allocated to respective players.

Claim 6. Anderson in view of Amaitis and Tsutsui teaches further comprising: 
in response to determining that the electronic ticket is being redeemed, causing the second gaming device to increment a second credit meter by the second electronic ticket value (see Amaitis ¶52 and 73 discloses crediting a player’s account, such that the second credit meter is interpreted an credit balance shown on a second different gaming device from a first gaming device); and 
updating, at the gaming server, the second data field of the electronic record (see Tsutsui, Figs. 22 and 23, and elements 1250 and 1284) to indicate that the second credit meter was incremented by the second electronic ticket value (see Amaitis ¶52, “payments may be disbursed… electronically to an account associated with the bettor”; and ¶73, “an electronic transaction to credit an account of the bettor”; also see ¶120).

Claim 15. Anderson discloses a gaming system (Fig. 1 and ¶23), comprising: 
a communication interface that facilitates communications with gaming devices (¶¶31 and 35), wherein each of the gaming devices comprise a credit meter (Fig. 3A-3D, element 310, and ¶¶40 and 57) that tracks activity at the first gaming device including wagers placed at the first gaming device and payouts made at the first gaming device during a game of chance or skill played at the first gaming device (¶¶26, 35, and 40); 
a processor coupled with the communication interface (¶¶31 and 35); and 
a computer-readable storage medium coupled with the processor (¶¶31 and 35).
However, Anderson fails to explicitly disclose: 
wherein the electronic ticket issuance information includes an identifier of the first gaming device that issued an electronic ticket;
transitioned from the issued state to a redeemable state (emphasis added).
Amaitis teaches a computer-readable storage medium coupled with the processor, the computer- readable storage medium comprising processor-executable instructions that, when executed by the processor (¶29), cause the processor to: 
receive electronic ticket issuance information from a first gaming device  (¶68), a first time that the electronic ticket was issued (¶54, “disbursement of a ticket (paper or electronic) indicating a wager placed for a bet made on a sporting event by Better A”), and an electronic ticket value associated with an issued state of the electronic ticket, wherein the electronic ticket (Fig. 4, 308, and ¶66, “wager amount (e.g., $110)”), when issued, comprises an association with an event ending at a second time later than the first time, and wherein the electronic ticket in the issued state is not redeemable (¶29, “sports book wagers”, such that people make bets on a sporting event at a first time then based on the outcome of the sporting event ending a second time, where at the time of placing the sports book wager the ticket is not redeemable because the associated sporting event has not occurred); and 
determine after the second time that the electronic ticket has been presented for redemption and, in response thereto, cause the electronic ticket value to change to a second electronic ticket value associated with a redeemed state of the electronic ticket, wherein the second electronic ticket value depends on an outcome of the event (¶6, “a plurality of exercise times including at least a first exercise time and a second exercise time.  The first exercise time may have a first refund amount associated therewith and the second exercise time may have a second refund amount associated therewith.  The second exercise time may be subsequent to the first exercise time”; and “after the second exercise time associated with the option, the option may expire, the user's wager may remain in place/not be canceled, and the user may either win or lose the wager based on the outcome of the event wagered on”).  The second exercise time may be subsequent to the first exercise time”; and “after the second exercise time associated with the option, the option may expire, the user's wager may remain in place/not be canceled, and the user may either win or lose the wager based on the outcome of the event wagered on”).  The gaming system of Anderson would have motivation to use the teachings of Amaitis in order to provide multiple gaming wager opportunities on different types of games, such as slot play and real-life sporting wager, via one electronic gaming machine located in a casino in doing so would provide an added convenience to casino patrons in hopes to get the patrons to bet more, thus, generate more revenue.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Anderson with the teachings of Amaitis in order to provide multiple gaming wager opportunities via one electronic gaming machine located in a casino in doing so would provide an added convenience to casino patrons in hopes to get the patrons to bet more, thus, generate more revenue.
Marantelli teaches automatically update, at the second time, a status of the electronic ticket to transition from the issued state to a redeemable state; track a status of the electronic ticket after the second time and while the electronic ticket is in the redeemable state; and determine after the second time that the electronic ticket has been presented for redemption and, in response thereto, cause the electronic ticket value to change to a second electronic ticket value associated with a redeemed state of the electronic ticket, wherein the second electronic ticket value depends on an outcome of the event  (¶¶74-87, note, different ticket offer amounts are presented to the player).  The gaming system of Anderson in view of Amaitis would have motivation to use the teachings of Marantelli in order to provide additional ticket redemption opportunities for players to receive larger amounts for redeeming their respective winning tickets before the end of a sequence of outcomes.
It would have been further obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Anderson in view of Amaitis with the teachings of Marantelli in order to provide additional ticket redemption opportunities for players to receive larger amounts for redeeming their respective winning tickets before the end of a sequence of outcomes.
Tsutsui teaches an identifier of the first gaming device (¶77, “an electronic serial number, identifying the specific gaming or automated machine”).  The gaming system of Anderson in view of Amaitis would have motivation to use the teachings of Tsutsui in order to improve gaming establishments, i.e. a casinos, record keeping of tickets related to money to distributed to players in doing so would assist in accurately providing and tracking money allocated to respective players.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Anderson in view of Amaitis with the teachings of Tsutsui in order to improve gaming establishments, i.e. a casinos, record keeping of tickets related to money to distributed to players in doing so would assist in accurately providing and tracking money allocated to respective players.

Claim 16. Anderson in view of Amaitis teaches wherein the processor-executable instructions further cause the processor to generate a synthesized credit meter (see Amaitis ¶158, “a bettor may place a bet and pay the wager amount W with cash, using an established account, points, such as comp points, credits, etc.” such that the amount in a player’s account is interpreted as a synthesized credit meter) that mirrors a first credit meter of the first gaming device (see Anderson ¶¶40 and 57).

Claim 17. Anderson in view of Amaitis teaches wherein the electronic ticket is transitioned to the redeemable state after the issued state and is transitioned to the redeemed state after the redeemable state, and wherein the second electronic ticket value is also associated with the redeemable state (see Amaitis ¶6, such that the issued state is related to a “wager amount”, the redeemable state is related to a “refund amount”; and redeemed state is related to winning or losing amount a result of event outcome,  in this case, each state has a different amount).

Claim 18. Anderson in view of Amaitis teaches wherein the second electronic ticket value is configurable to be different from the first electronic ticket value (see Amaitis ¶6, such that the issued state is related to a “wager amount”, the redeemable state is related to a “refund amount”; and redeemed state is related to winning or losing amount a result of event outcome, in this case, each state has a different amount).

Claim 19. Anderson in view of Amaitis teaches further comprising: 
a database interface that couples the processor to a database, wherein the database interface is used to write electronic ticket values to and retrieve electronic ticket values from the database (see Amaitis ¶¶29, 33, and 38, “databases”, in this case, the databases store associated ticket values).

Claim 20. Anderson in view of Amaitis teaches wherein the electronic ticket, in the redeemable state, comprises a third electronic ticket value (see Amaitis ¶6, such that the issued state is related to a “wager amount”, the redeemable state is related to a “refund amount”; and redeemed state is related to winning or losing amount a result of event outcome, in this case, each state has a different amount).

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAMON J PIERCE whose telephone number is (571)270-1997. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAMON J PIERCE/Primary Examiner, Art Unit 3715